Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on February 7, 2022. Claims 1, 3, 5, 7, 13, 15, and 17-21 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1, 3, 5, 7, 13, 15, and 17-21 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Kim et al., U.S. Patent Application Publication No. US 2019/0077402, in view of Sivaraman et al., U.S. Patent No 10,495,480, hereinafter referred to as Kim and Sivaraman, respectively.

6.	Regarding independent claim 1, Kim discloses a traffic control system comprising: a management and control system configured to recommended traveling information based on the extracted reliable data.

7.	Sivaraman teaches collect, from a plurality of first vehicles each travelled through a concerned section of a target traveling lane, traveling data.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the management and control system, wherein the management and control system is configured to: extract the reliable data by removing, from the traveling data of the plurality of vehicles, i) data that is a set period of time or older or ii) data that deviates, by a set value or more, from an average value of the traveling data of the plurality of vehicles so that the reliable data includes remaining traveling trajectories of the traveling trajectories of the corresponding vehicles, perform averaging processing on the remaining traveling trajectories to calculate an average traveling trajectory and determine a recommended route based on the average traveling trajectory, and transmit the recommended traveling information including the recommended route to the vehicle control system of the second vehicle, wherein in response to receiving the recommended traveling information, the vehicle control system is configured to determine a traveling route on which the second vehicle travels in the concerned section based on routes including the recommended traveling route and the set target traveling route, and wherein the vehicle control system is configured to control the second vehicle to travel through the concerned section based on the determined traveling route.

9.	Claims 1, 3, 5, 7, 13, 15, and 18-19 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 17, Kim discloses a traffic control system comprising: a management and control system comprising second circuitry configured to calculate recommended traveling information.

11.	Sivaraman teaches collect, from a plurality of first vehicles each travelled through a concerned section of a target traveling lane, traveling data.

12.	Regarding independent claim 17, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

the management and control system, wherein the management and control system is configured to: extract the reliable data by removing, from the traveling data of the plurality of vehicles, i) data that is a set period of time or older or ii) data that deviates, by a set value or more, from an average value of the traveling data of the plurality of vehicles so that the reliable data includes remaining traveling trajectories of the traveling trajectories of the corresponding vehicles, perform averaging processing on the remaining traveling trajectories to calculate an average traveling trajectory and determine a recommended route based on the average traveling trajectory, and transmit the recommended traveling information including the recommended route to the circuitry of the second vehicle, wherein in response to receiving the recommended traveling information, the circuitry is configured to determine a traveling route on which the second vehicle travels in the concerned section based on routes including the recommended traveling route and the set target traveling route, and wherein the circuitry is configured to control the second vehicle to travel through the concerned section based on the determined traveling route.

13.	Claims 20-21 depend from claim 17 and are therefore allowable.

14.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665